Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
2.	The terminal disclaimer filed on 10/22/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,440,389 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Summary
3.    	This office action for US Patent application 16/594,660 is responsive to amendment filed on 10/22/2020 in response to the Non-Final Rejection of 07/22/2020.  No Claims were amended in Applicant’s response. Claim 1 was previously canceled and Claims 2-16 were rejected on the grounds of nonstatutory double patent rejection (see pgs. 3-4 of the Non-Final Rejection). With the recently filed terminal disclaimer (10/22/2020), the double patent rejection is withdrawn. 

Response to Arguments
4.    	Applicant’s remarks filed on 10/22/2020 with respect to the amendments and arguments have been fully considered and are persuasive. There are no issue(s) remaining.




Allowable Subject Matter
5. 	Claims 2-16 are allowed.

REASONS FOR ALLOWANCE
6.	Please refer to the Examiner’s statement of reasons for allowance in the parent case 14/351,620, now US Patent No. 10,440,389 B2. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Accordingly, for the foregoing reasons presented above, Claims 2-16 are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HANSELL Jr. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 9 am- 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486